Marston, J.
Complainants seek relief against an alleged special highway tax assessed upon their lands.
The objection that the railway company is not owner in foe of the lands claimed by it is not well taken. The complainant railway obtains its title under an act of Congress granting certain lands to aid in the construction of the road, and the conveyance by the company to certain trustees was for the purpose of securing an indebtedness of the company. It was but a mortgage and would not deprive the company of the right to come into court, claiming title to the lands in fee, and ask to have them protected against illegal exactions.
The tax complained of is clearly illegal, unauthorized and void. The records of the township do not show that any such tax was voted to be raised; the highway had not been legally laid out, and the amount attempted to be raised was in excess of that permitted by law. The manner in which the affairs of the township where these lands are situate, were conducted, as shown by the record, is one not to be commended. Indeed It is somewhat difficult to properly characterize the different acts of the township officers in reference to this matter. It would seem as though a combined and systematic effort had been made by a few individuals to enrich themselves at the expense of the non-resident land holders, but in apparent conformity with law. In their efforts to do this some of the plainest legal principles *638were s’et at defiance or not observed. We do not deem it necessary to enter into details. The decree of the court below will be affirmed. This is not a case where we can award costs against the State, and yet complainants are clearly entitled to costs, which we award them, to be collected on the appeal bond.
The other Justices concurred.